Citation Nr: 1008171	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left lower lobectomy 
for hemoptysis due to bronchiectasis, interstitial lung 
disease and pulmonary fibrosis (originally claimed as 
asbestos-related lung disease). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from October 1950 to 
December 1954.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a petition to reopen a claim 
for service connection for the identified pulmonary disorder. 
An August 2008 Board decision reopened the claim, and then 
remanded it for further evidentiary development. The case has 
since returned for continued appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.


REMAND

The Board finds that a supplemental medical opinion must be 
obtained from the prior VA examining physician to 
comprehensively resolve the claim on appeal.

As indicated in the August 2008 remand of this claim, the 
Veteran contends that his current pulmonary disorder is the 
result of exposure to asbestos while assigned to the USS 
KULA-GULF (CVE 108) from 1951 to 1954. He indicates that in 
the capacity of a Boatswain's Mate third class he slept on 
the top of a bunk bed which was located directly under 
asbestos covered pipes. He further alleges exposure to 
asbestos as a deckhand and night watchman while the USS KULA-
GULF was undergoing a several month period of recommissioning 
at the Boston Navy Shipyard in 1951. 


The Board's remand further observed that up to that point, at 
least two evaluating physicians had already diagnosed 
asbestosis with a connection to in-service hazardous exposure 
-- but nonetheless, none of these opining physicians had 
access to evidence confirming actual asbestos exposure, and 
rather had based their opinions upon the Veteran's reported 
history of such. Consequently, the Board remanded this case 
to obtain objective proof of any asbestos exposure; and then, 
for the Veteran to undergo a VA Compensation and Pension 
examination to determine whether a claimed lung disorder was 
related to asbestos exposure based on the objective findings.  

In furtherance of the Veteran's claim, the evidence of 
potential exposure to asbestosis has been acquired from 
several sources. A June 2004 RO memorandum to the file 
indicates that the Veteran's official job title of 
Boatswain's Mate (indicated upon his Form DD-214) on review 
of available information had "involved minimal exposure to 
asbestosis."

The January 2009 response to an inquiry with the Department 
of the Navy provided a historical summary for the USS KULA-
GULF, which confirmed the fact that the ship underwent 
recommissioning in the Boston Navy Shipyard beginning          
February 1951.

A February 2009 response from the National Archives and 
Records Administration (NARA) further indicates based upon 
the deck logs of the USS KULA-GULF (also enclosed with its 
response) that the ship was recommissioned into service at 
the Boston Navy Shipyard on February 15, 1951 and remained 
there until April 17, 1951 after being refitted. 

Thus, the time period from February 15, 1951 to April 17, 
1951 when the Veteran would have been in close proximity to 
the shipyard qualifies as a timeframe during which there is 
objective evidence that asbestos exposure may have occurred.

In view of these findings indicating some likely exposure, 
the Veteran underwent a May 2009 VA medical examination. The 
diagnosis was of a clinical and radiological picture of 
interstitial pulmonary fibrosis, which was consistent with 
the clinical presentation of usual interstitial pneumonia. 
Initially, the examiner observed that the Veteran had 
exposure to asbestosis for four years total (i.e., when his 
living quarters were in proximity to asbestos), which could 
have caused his pulmonary condition, even with such a 
relatively short exposure of four years. However, in an 
October 2009 addendum the examiner revised his opinion based 
on the opportunity to more closely review the Veteran's 
claims file. The opinion further stated the following:

According to the chart/file patient['s] possible 
exposure to asbestos 	        was only for 17 days 
when ship was docked in the Boston shipyard,      which 
is contradictory to what patient told me. If patient had 
possible exposure to asbestos of such a short duration 
it is very unlikely that      patient['s] interstitial 
pulmonary disease (ILD) was caused by asbestosis. Most 
of the known cases of ILD have no clear explanation and 
clear connection to [a] causative agent.

The VA examiner determined that a pulmonary disorder could 
not have been caused by asbestos exposure given the minimal 
length of time of that event. The examiner believed there had 
been a mere 17 days of exposure, given information provided 
to him from the RO that the date the Veteran was assigned to 
the USS KULA-GULF was in March 31, 1951, slightly over two 
weeks before the ship left the Boston Navy Shipyard. 

This notwithstanding, there is a significantly longer period 
of potential asbestos exposure documented in the claims file 
than 17 days. The Veteran's personnel file indicates he was 
actually first assigned to the USS KULA GULF on February 15, 
1951 -- so there was a more than two-month period of asbestos 
exposure in his occupational capacity. Whether the greater 
length of asbestos exposure would affect the May 2009 VA 
examiner's pronouncement on etiology cannot immediately be 
said, but the case must clearly be revisited in light of this 
factual revision. Therefore, the Board returns this case to 
the May 2009 VA examiner for a supplemental opinion 
pertaining to the cause of the Veteran's current diagnosed 
pulmonary disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of         May 2009, and 
request a supplemental opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's diagnosed pulmonary 
disorder is etiologically related to his 
service, namely, due to asbestos exposure 
while assigned to the USS KULA-GULF. The 
VA examiner should take into consideration 
that the entire time period of the 
Veteran's potential asbestos exposure 
while the USS KULA GULF was decommissioned 
at the Boston Navy Shipyard was from 
February 15, 1951 to April 17, 1951, and 
not the   17-day period of exposure stated 
in information previously given to the 
examining physician. A clear rationale 
should be stated for all conclusions 
reached. 

Provided that the May 2009 examiner is not 
available, or is no longer employed by VA, 
schedule the Veteran for an examination by 
an examiner who has not seen him 
previously, and that addresses the 
inquiries set forth above regarding the 
etiology of the disability claimed.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).


3.	Thereafter, the RO should readjudicate 
the claim on appeal. If the benefit sought 
is not granted, the Veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

